340 S.W.3d 604 (2011)
Nichole COWPER, Plaintiff/Respondent,
v.
Donnie JOHNSON, Defendant/Appellant.
No. ED 95143.
Missouri Court of Appeals, Eastern District, Division Five.
April 12, 2011.
Bernard F. Edwards, Jr., St. Louis, MO, for appellant.
Nichole Cowper, St. Louis, MO, for respondent.
Before: GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Defendant, Donnie Johnson, appeals from the judgment awarding plaintiff, Nichole Cowper, $2669.49 on her cause of action arising from a car repair. The trial court's judgment is supported by substantial evidence, is not against the weight of the evidence, and no error of law appears. Rule 84.16(b)(1)(5). An extended opinion would have no precedential value. The judgment is affirmed.